Citation Nr: 1721070	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  07-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to a service-connected right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in November 2007 and July 2008.

In March 2011, August 2012, and October 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In June 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Board remanded the appeal to obtain a VA addendum medical opinion to determine whether it was at least as likely as not that the Veteran's carpal tunnel syndrome of the right upper extremity was aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome.  In December 2016, the VA examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was aggravated beyond its natural progression by active duty.  The Board finds that this opinion is inadequate because the conclusion that carpal tunnel syndrome was less likely than not aggravated beyond its natural progression by active duty does not address whether there is aggravation by the service-connected shoulder disability.  In the May 2017 brief, the Veteran's representative asserted that the Veteran's right hand disability had its onset in-service and should be service-connected under a direct theory of entitlement.  Based on the forgoing, a remand is necessary to obtain an adequate VA medical opinion regarding whether it was at least as likely as not that the Veteran's carpal tunnel syndrome of the right upper extremity was aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome and to address the contention that the Veteran's right hand disability was incurred in service.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who prepared the December 2016 VA medical opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome of the right upper extremity was caused or aggravated by his active service?

If the VA examiner finds that it is not at least as likely as not that the Veteran's carpal tunnel syndrome of the right upper extremity was caused or aggravated by his active service, he or she must address the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome of the right upper extremity was aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  After ensuring that the requested development is completed, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




